EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joanna Chen on 9/24/2021.


The application has been amended as follows: 
(Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a warnings engine to:
receive, from a synchronization service, a notification pertaining to a synchronization event;
receive, from the synchronization service, an address in a rules cache that includes initial information describing the synchronization event, wherein the initial information was written into the rules cache by the synchronization service and retrieved by the warnings engine from the address, and wherein the rules cache stores information determined from recorded synchronization events including the initial information;
investigate a first plurality of warning rules to make a first finding of a first criteria, wherein a determination of the first finding requires that additional information in addition to the initial information should be obtained;
upon determining the additional information should be obtained, query the synchronization service to receive the additional information to make the first finding of the first criteria;

investigate a second plurality of warning rules to make a second finding of a second criteria, wherein a determination of the second finding requires the initial information and the first finding from the rules cache and no further information is needed;
upon determining that no further information is needed from the synchronization service, send instructions to record the second finding in the rules cache; and
determine a file system warning based on the recorded second finding, and the recorded first finding.

2.	(Canceled) 

3.	(Canceled) 

4.	(Canceled) 

5.	(Canceled) 

6.	(Currently Amended) The non-transitory computer readable medium of claim 1, wherein once the additional information has been received, the warnings engine does not redundantly query the synchronization service for the additional information to make the first finding of the first criteria.

9.	(Currently Amended) A method comprising:
receiving, from a synchronization service, a notification pertaining to a synchronization event;
receiving, from the synchronization service, an address in a rules cache that includes initial information describing the synchronization event, wherein the initial information was written into the rules cache by the synchronization service and retrieved by a warnings engine 
investigating a first plurality of warning rules to make a first finding of a first criteria, wherein a determination of the first finding requires that additional information in addition to  the initial information  should be obtained;
upon determining the additional information should be obtained, query the synchronization service to receive the additional information to make the first finding of the first criteria;
sending instructions to record the first finding in the rules cache;
investigating a second plurality of warning rules to make a second finding of a second criteria, wherein a determination of the second finding requires the
 initial information and the first finding from the rules cache and no further information is needed;
upon determining that no further information is needed from the synchronization service, sending instructions to record the second finding in the rules cache; and
determining a file system warning based on the recorded second finding and the recorded first finding.

10.	(Canceled) 

11.	(Canceled) 

12.	(Canceled) 

13.	(Currently Amended) The method of claim 9, comprising:
evaluating a third rule of the plurality of rules by the warnings engine, wherein the evaluation of the third rule includes an evaluation of the first criteria and a third criteria and the warnings engine retrieves the first criteria from the rules cache and does not redundantly query the synchronization service for the first criteria.

15.	(Currently Amended) A warnings engine comprising:
at least one processor; and
at least one memory having instructions stored thereon, that when executed the instructions are effective to cause the at least one processor to:
receive, from a synchronization service, a notification pertaining to a synchronization event;
receive, from the synchronization service, an address in a rules cache that includes initial information describing the synchronization event, wherein the initial information was written into the rules cache by the synchronization service and retrieved by the warnings engine from the address, and wherein the rules cache stores information determined from recorded synchronization events including the initial information;
investigate a first plurality of warning rules to make a first finding of a first criteria, wherein a determination of the first finding requires that additional information in addition to  the initial information  should be obtained;
upon determining the additional information should be obtained, query the synchronization service to receive the additional information to make the first finding of the first criteria;
send instructions to record the first finding in the rules cache;
investigate a second plurality of warning rules to make a second finding of a second criteria, wherein a determination of the second finding requires the initial information and the first finding from the rules cache and no further information is needed;
upon determining that no further information is needed from the synchronization service, send instructions to record the second finding in the rules cache; and
determine a file system warning based on the recorded second finding and the recorded first finding.

16.	(Canceled) 

17.	(Canceled) 

18.	(Canceled) 

19.	(Currently Amended) The warnings engine of claim 15, wherein the instructions cause the at least one processor to:
evaluate a third rule of the plurality of rules, wherein the evaluation of the third rule includes an evaluation of the first criteria and a third criteria and the warnings engine retrieves the first criteria from the rules cache and does not redundantly query the synchronization service for the first criteria.
21. (New) The non-transitory computer readable medium of claim 1, wherein the first criteria is related to whether the synchronization event pertains to a content item that is a file or a folder, whether the content item is a placeholder content item or a folder that contains a placeholder content item, how many content items a folder contains, whether a folder is in a top level of an organization directory, whether the folder is a team-shared folder, whether a folder is a shared folder, what permissions are associated with a folder, and whether an administrator is causing the synchronization event.
22. (New) The method of claim 9, wherein the first criteria is related to whether the synchronization event pertains to a content item that is a file or a folder, whether the content item is a placeholder content item or a folder that contains a placeholder content item, how many content items a folder contains, whether a folder is in a top level of an organization directory, whether the folder is a team-shared folder, whether a folder is a shared folder, what permissions are associated with a folder, and whether an administrator is causing the synchronization event.

24. (New) The non-transitory computer readable medium of claim 1, wherein, during the investigating the first plurality of warning rules, individual warning rules of the first plurality of warning rules are investigated in series.
25. (New) The method of claim 9, wherein, during the investigating the first plurality of warning rules, individual warning rules of the first plurality of warning rules are investigated in series.
26. (New) The warnings engine of claim 15, wherein, during the investigating the first plurality of warning rules, individual warning rules of the first plurality of warning rules are investigated in series.
27. (New) The non-transitory computer readable medium of claim 1, wherein the instructions cause the warnings engine to:
	provide an option to undo an action related to the synchronization event, to cancel the action, or to continue the action. 
28. (New) The method of claim 9, comprising:
	providing an option to undo an action related to the synchronization event, to cancel the action, or to continue the action. 
29. (New) The warnings engine of claim 15, wherein the instructions cause the at least one processor to:
provide an option to undo an action related to the synchronization event, to cancel the action, or to continue the action. 


REASONS FOR ALLOWANCE
Claims 1, 6-9, 13-15 and 19-29 are allowed.
The closest prior art found are Hagan et al. US patent application 2011/0218964, Kaluskar et al. US patent application 2003/0212657, and Oracle Fusion Middleware Rules Language Reference for Oracle Business Process Management 12c (12.2.1.3.0), 2008, pp. 1-28. Hagan teaches using rules to resolve conflicts during the synchronization of multiple computing devices. Kaluskar teaches an extensible rules engine with which application-specific rules can be plugged in. Oracle provides a general-purpose rules engine that enables the programming of rule condition, action and triggering, as well as rule set enabling and priority ordering. However, none of them separately or in combination teach the ordering of rule execution in such a way to reduce the expensive interaction between the rules engine and the synchronization service, as recited in claims 1, 9 and 15.
In summary, Hagan combined with Kaluskar and Oracle does not fully disclose all the elements and features of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163